      Case 2:19-cv-02243-CJC-PLA Document 1 Filed 03/26/19 Page 1 of 11 Page ID #:1



 1    THE LAW FIRM OF JOSEPH H. LOW IV
 2    Joseph H. Low IV (State Bar No. 194897)
 3    joseph@jhllaw.com
       100 Oceangate, 12th Floor
 4    Long Beach, CA 90802
 5    Telephone: (562) 901-0840
      Facsimile: (562) 901-0841
 6

 7    Attorney for Plaintiff
 8

 9                    UNITED STATES DISTRICT COURT
10
            CENTRAL DISTRICT OF CALIFORNIA- WESTERN DIVISION

11.
      MONICA ANDREA NELSEN,                      CASE NO. 2:19-cv-02243
12

13                 Plaintiff,                    PLAINTIFF'S COMPLAINT FOR
                                                 DAMAGES
14
      vs.                                        1.  NEGLIGENCE
15                                               2.  NEGLIGENT IDRING I
      UNITED STATES OF AMERICA,                      TRAINING I RETENTION I
16
      and DOES 1through10,                           SUPERVISION
17

18
                   Defendants.                   REQUEST FOR JURY TRIAL

19

20          COMES NOW plaintiff, MONICA ANDREA NELSEN, individually, for
21    causes of action against defendants, UNITED STATES OF Al\IBRICA (hereafter
22    "USA"), and DOES 1through10, inclusive, and each of them, complains and
23    alleges as follows:
24                                      JURISDICTION
25          1.   This Court's jurisdiction over claims against defendant, USA and DOES
26    1through10, and each of them, arise under the Federal Question Statute, 28
27    U.S.C. § 1331 and the Federal Tort Claims Act.
28    Ill


                                                  1
                   PLAINTIFF'S COMPLAINT FOR DAMAGES AND REQUEST FOR TRIAL BY JURY
     Case 2:19-cv-02243-CJC-PLA Document 1 Filed 03/26/19 Page 2 of 11 Page ID #:2



 1
                                             VENUE
 2        2.   Venue is proper in the Central District of California, Western Division,
 3   pursuant to 28 U.S.C. § 1391, 28 U.S.C. § 1402, and 28 U.S.C. § 1346 in that this
 4
     is the judicial district where the plaintiff resides and where the acts or omissions
 5
     complained of occurred.
 6
                                            PARTIES
 7
          3.   At all times herein relevant, plaintiff, MONICA ANDREA NELSEN,
 8   was, and is, a resident of the County of Santa Barbara, State of California.
 9        4.   Pursuant to 28 U.S.C. § 2679, defendant, USA, is named in this action as
10   defendant in place of the FEDERAL AVIATION ADMINISTRATION (hereafter
11   "FAA"), and its employee, JOSE MANUEL LOPEZ GUDINO (hereafter
12
     "GUDINO"), upon which, pursuant to 28 C.F.R. § 14.1-14.11 and the Federal Tort
                                                                              1


                                                                              1




13
     Claims Act ("FTCA"), plaintiff timely served written claims for damages. Plaintiff
14
     served her written FTCA claim form on the FAA on September 26, 2018. Before
15   filing and service of this complaint on defendant, USA, the written FTCA claims
16   been denied and/or may be deemed to have been denied pursuant to 28 U.S.C.
17   § 2675(a). Plaintiff now has standing to bring suit for monetary damages against
18   defendant, USA.
19                               GENERAL ALLEGATIONS
20        5.   The true names and/or capacities, whether individual, corporate,
21   associate or otherwise of defendants, DOES 1 through 10, are unknown to plaintiff
22   at this time, who therefore sues said defendants by such fictitious names. Plaintiff
23   is informed that each of the defendants fictitiously named herein as a DOE is
24   legally responsible, in negligence or in some other actionable manner, for the
25   events and happenings referred to herein, and thereby proximately caused the
26   injuries and damages to plaintiff as herein alleged. Plaintiff will ask leave of court
27   to amend this complaint to insert the true names and/or capacities of such
28   fictitiously named defendants when the same have been ascertained.


                                                  2
                  PLAINTIFF'S COJ\1PLAINT FOR DAMAGES AND REQUEST FOR TRIAL BY JURY
     Case 2:19-cv-02243-CJC-PLA Document 1 Filed 03/26/19 Page 3 of 11 Page ID #:3



 1
          6.   Plaintiff is informed and believes and thereon alleges, that at all times
 2
     mentioned herein, defendants, USA and DOES 1 through 10, inclusive, and each
 3
     of them, were the agents, servants, employees and/or joint venturers of their co-
 4
     defendants, and each was, as such, acting within the course, scope and authority of
 5
     said agency, employment and/or venture, and that each and every defendant, as
 6
     aforesaid, when acting as a principal, was negligent in the selection and hiring of
 7
     each and every other defendant as an agent, employee and/or joint venture.
 8
         7.    Plaintiff is informed and believes, and thereon alleges, that at all times
 9
     herein relevant, including the time of the subject collision, GUDINO was an
10
     employee acting within the course and scope of his duties for his employer, FAA,
11
     and, as such, defendant, USA and DOES 1through10. Pursuant to 28 U.S.C.
12
     § 2679(d)(l), the USA is the only proper defendant in this action and stands in the
13
     shoes ofFAA and GUDINO who was in the course and scope ofhis employment
14   for all purposes of this matter.
15        8.   Plaintiff is informed and believes, and thereon alleges, that at all times
16   herein relevant, defendants USA and DOES 1 through 10, by and through the FAA
17   and its employee GUDINO, inclusive, and each of them, owned, leased, managed,
18   maintained, repaired, entrusted, directed, authorized, monitored, supervised, used
19   for company business, operated and controlled the 2010 White Jeep motor vehicle
20   bearing California vehicle license number G611213K (hereafter "SUBJECT
21   VEHICLE").
22        9.   Plaintiff is informed and believes, and thereon alleges, that, at all times
23   herein relevant, including the time of the subject collision, defendants, USA and
24   DOES 1 through 10, by and through the FAA and its employee GUDINO,
25   inclusive, and each of them authorized, directed, monitored, supervised, controlled
26   and entrusted defendant GUDINO to drive and use the SuBJECT VEHICLE for
27   any purposes that GUDINO saw fit, and specifically authorized, directed,
28   monitored, supervised, controlled and entrusted the SUBJECT VEHICLE to


                                                 3
                  PLAINTIFF'S COMPLAINT FOR DAMAGES AND REQUEST FOR TRIAL BY JURY
     Case 2:19-cv-02243-CJC-PLA Document 1 Filed 03/26/19 Page 4 of 11 Page ID #:4



 1
     GUDINO, for him to drive and use at the time of the subject collision to carry out
 2
     his duties of employment with FAA.
 3
          l 0.   Plaintiff is informed and believes, and thereon alleges, that at all times
 4
     herein relevant, including the time of the subject collision, defendants, USA and
 5
     DOES 1 through 10, by and through the FAA and its employee GUDINO,
 6
     inclusive, and each of them, entrusted and/or were operating the SUBJECT
 7
     VEHICLE so GUDINO could perform the duties and/or activities of his
 8
     employment with FAA which had authorized, permitted and/or required GUDINO
 9
     to use the SUBJECT VEHICLE for the purposes that GUDINO saw fit during the
10
     course and scope of his employment with FAA. Specifically, at the time of the
11
     subject collision, GUDINO was using and/or driving the SUBJECT VEHICLE as
12
     part of his course, scope and authority of his employment and/or agency with FAA.
13
     In addition, at all times herein relevant, FAA obtained incidental benefits, material
14
     benefits, special benefits and any other form of benefits that can be obtained by
15
     authorizing, directing, and entrusting the SUBJECT VEHICLE that it owned,
16   leased, managed, maintained, repaired, entrusted, directed, authorized, monitored,
17   supervised and controlled to GUDINO for him to drive and use at the time of the
18   subject incident.
19        11.    Plaintiff is informed and believes, and thereon alleges, that on
20   September 28, 2016, at approximately 10:25 a.m., defendants, USA and DOES 1
21   through 10, by and through the FAA and its employee, GUDINO, inclusive, and
22   each of them, were negligently and recklessly operating the SUBJECT VEHICLE
23   northbound on Gibraltar Road in the unincorporated area of Santa Barbara County,
24   at or near East Camino Cielo, driving too fast at unsafe speeds and without paying
25   attention to surrounding conditions, including other vehicles and bicyclists. At the
26   same time, plaintiff, MONICA ANDREA NELSEN, was lawfully operating a
27   carbon fiber bicycle owned by plaintiff, acting in a reasonable manner and with
28   due care while proceeding southbound on Gibraltar Road in the unincorporated


                                                 4
                  PLAINTIFF'S COMPLAINT FOR DAMAGES AND REQUEST FOR TRIAL BY JURY
     Case 2:19-cv-02243-CJC-PLA Document 1 Filed 03/26/19 Page 5 of 11 Page ID #:5



 1
     area of Santa Barbara County, at or near East Camino Cielo. As plaintiff,
 2
     MONICA ANDREA NELSEN was proceeding southbound on her bicycle along
 3
     and upon Gibraltar Road, defendants, and each of them, negligently and recklessly
 4
     operated the SUBJECT VEHICLE by failing to drive on the right side of the
 5   roadway , and for driving a vehicle upon a highway at a speed greater than is
 6   reasonable or prudent having due regard for weather, visibility, the traffic on, and
 7
     the surface and width of, the roadway, and in no event at a speed which endangers
 8   the safety of persons or property, driving too fast at unsafe speeds and without
 9   paying attention to surrounding conditions including bicyclists traveling along and
10   upon Gibraltar Road at or near East Camino Cielo. As a legal and proximate result
11   of these negligent and reckless actions and/or inactions of defendants, USA and '
12   DOES 1 through 10, by and through the FAA and its employee GUDINO,
13   inclusive, and each of them, suddenly and without warning caused the SUBJECT
14   VEHICLE to violently collided with plaintiff, MONICA ANDREA NELSEN,
15   which legally and proximately caused her to suffer severe and permanent injuries
16   (hereinafter "SUBJECT COLLISION").
17                             FIRST CAUSE OF ACTION
18                    (Negligence by Plaintiff as Against Defendants,
19                        USA and DOES 1 through 10, inclusive)
20        12.   Plaintiff realleges and incorporates herein by reference each and every
21   allegation and statement contained in the prior paragraphs.
22        13.   Plaintiff is informed and believes, and thereon alleges, that defendants,
23   USA and DOES 1 through 10, by and through the FAA and its employee
24   GUDINO, inclusive, and each of them, owned, leased, managed, maintained,
25   controlled, entrusted, and operated the SUBJECT VEHICLE.
26        14.   Plaintiff is informed and believes, and thereon alleges, that defendants,
27   USA:and DOES 1 through 10, by and through the FAA and its employee
28   GUDINO, inclusive, and each of them, owed a duty of care to all reasonably


                                                5
                 PLAINTIFF'S COMPLAINT FOR DAMAGES AND REQUEST FOR TRIAL BY JURY
     Case 2:19-cv-02243-CJC-PLA Document 1 Filed 03/26/19 Page 6 of 11 Page ID #:6



 1
     foreseeable people, including plaintiff, MONICA ANDREA NELSEN, to own,
 2
     lease, manage, maintain, control, entrust and operate the SUBJECT VEHICLE in a
 3
     reasonable manner.
 4
           15.   Plaintiff is informed and believes, and thereon alleges, that defendants,
 5
     USA and DOES 1 through 10, by and through the FAA and its employee,
 6
     GUDINO, inclusive, and each of them, negligently and recklessly owned, leased,
 7
     managed, maintained, entrusted, controlled, and operated the SUBJECT VEHICLE
 8
     so as to legally and proximately cause a violent collision with plaintiff, MONICA
 9
     ANDREA NELSEN, as she operated her bicycle, and legally and proximately
10
     caused severe and permanent injuries to plaintiff, MONICA ANDREA NELSEN.
11
           16.   The aforementioned SUBJECT COLLISION that gave rise to this
12
     lawsuit occurred at approximately 10:25 a.m. on September 28, 2016, caused
13
     plaintiff MONICA ANDREA NELSEN to suffer numerous traumatic injuries.
14
           17.   As a legal, direct and proximate result of the conduct of defendants,
15
     USA and DOES 1 through 10, by and through the FAA and its employee
16   GUDINO, inclusive, and each of them, as aforesaid, plaintiff sustained
17
     noneconomic damages, including, but not limited to, past and future physical pain
18   and mental suffering, loss of enjoyment of life, disfigurement, physical
19   impairment, inconvenience, grief, anxiety, humiliation and serious emotional
20   distress, in an amount in excess of the jurisdictional minimum, according to proof.
21         18.   As a legal, direct and proximate result of the conduct of defendants,
22   USA and DOES 1 through 10, by and through the FAA and its employee
23   GUDINO, inclusive, and each of them, as aforesaid, plaintiff was compelled to,
24   and did, employ the services of hospitals, physicians, nurses, and the like, to care
25   for and treat her, the exact amount of such losses to be stated according to proof.
26   Plaintiff will require similar future medical expenses as well, the exact amount of
27   such losses to be stated according to proof.
28   Ill


                                                 6
                  PLAINTIFF'S COMPLAINT FOR DAMAGES AND REQUEST FOR TRIAL BY JURY
      Case 2:19-cv-02243-CJC-PLA Document 1 Filed 03/26/19 Page 7 of 11 Page ID #:7



 1          19.    As a legal, direct and proximate result of the conduct of defendants,
 2    USA and DOES 1 through 10, by and through the FAA and its employee
 3    GUDINO, inclusive, and each of them, as aforesaid, plaintiff suffered lost earnings
 4    and loss of earning capacity, the exact amount of such losses to be stated according
 5    to proof.
 6
             20.   As a legal, direct and proximate result of the conduct of defendants,
 7    USA and DOES 1 through 10, by and through the FAA and its employee
 8    GUDINO, inclusive, and each of them, as aforesaid, plaintiff suffered property
 9    damage to her bicycle, the exact amount of such damage and loss to be stated
10
      according to proof.
11                               SECOND CAUSE OF ACTION
12     (Negligent Hiring I Retention I Supervision I Training by Plaintiff as Against
13                   Defendants USA and DOES 1through10, Inclusive)
14          21.    Plaintiff realleges and incorporates herein by reference each and every
15    allegation and statement contained in the prior paragraphs.
16          22.    Plaintiff is informed and believes, and thereon alleges, that at all times
17    herein relevant, defendants USA and DOES 1 through 10, by and through the FAA
18    and its employee GUDINO, inclusive, and each of them, GUDINO was acting
19    within the course and scope of his duties for his employers or principles, the FAA.
2o          23.    Plaintiff is informed and believes, and thereon alleges, defendants USA
21    and DOES 1through10, by and through the FAA and its employee GUDINO,
22    inclusive, and each of them, were negligent and reckless with regard to the hiring
23    and/or retention of GUDINO in that FAA knew or was negligent and reckless for
24.   not knowing that GUDINO was unfit for the specific tasks to be performed during
25    the course of his employment, namely the general safe operation of the SUBJECT
26    VEHICLE, or any motor vehicle, for purposes •related to his employment with
27    FAA.
2s    Ill


                                                   7
                    PLAINTIFF'S COMPLAINT FOR DAMAGES AND REQUEST FOR TRIAL BY JURY
     Case 2:19-cv-02243-CJC-PLA Document 1 Filed 03/26/19 Page 8 of 11 Page ID #:8



 1         24.   Plaintiff is informed and believes, and thereon alleges, that USA and
 2   DOES 1 through 10, by and through the FAA and its employee GUDINO,
 3
     inclusive, and each of them, were negligent and reckless by failing to provide any
 4
     or sufficient examination, testing, training or supervision to GUDINO when and
 5
     after hiring him, and negligently and recklessly retained GUDINO as an employee
 6   and/or agent for job performance which included driving motor vehicles such as
 7   the SUBJECT VEHICLE for FAA for its profit.
 8         25.   Plaintiff is informed and believes, and thereon alleges, that USA and
 9   DOES 1 through 10, by and through the FAA and its employee GUDINO,
10   inclusive, and each of them, owed a duty of care to the public, including plaintiff
11   MONICA ANDREA NELSEN, in the hiring, retention, training, and supervision
12   of their agents, employees and/or servants, such as GUDINO, which it assigned to
13   operate motor vehicles such as the SUBJECT VEHICLE for work purposes for its
14   profit.
15         26.   Plaintiff is informed and believes, and thereon alleges, that USA and
16   DOES 1through10, by and through the FAA and its employee GUDINO,
17   inclusive, and each of them, failed to act reasonably, was negligent and reckless in
18   the hiring, retention, training, and supervision of FAA' s agents, employees and/or
19   servants which FAA authorized, permitted and/or required to operate motor
20   vehicles such as the SUBJECT VEHICLE, including GUDINO.
21         27.   Plaintiff is informed and believes, and thereon alleges; that the
22   aforementioned negligent and reckless hiring, retention, training, and supervision
23   of defendants USA and DOES 1through10, by and through the FAA and its
24   employee GUDINO, inclusive, and each of them, directly, legally and proximately
25   caused or contributed to causing the SUBJECT COLLISION thereby causing the
26   severe and permanent injuries to plaintiff, MONICA ANDREA NELSEN
27   complained of herein.
28   ///




                                                 8
                  PLAINTIFF'S COMPLAINT FOR DAMAGES AND REQUEST FOR TRIAL BY JURY
     Case 2:19-cv-02243-CJC-PLA Document 1 Filed 03/26/19 Page 9 of 11 Page ID #:9



 1         28.   The aforementioned subject collision that gave rise to this lawsuit
 2   which occurred at approximately 10:25 a.m. on September 28, 0216, caused
 3   plaintiff, MONICA ANDREA NELSEN, to suffer various traumatic injuries.
 4         29.   As a legal, direct and proximate result of the conduct of defendants,
 5   USA and DOES 1 through 10, by and through the FAA and its employ GUDINO,
 6
     inclusive, and each of them, as aforesaid, plaintiff sustained noneconomic
 7
     damages, including, but not limited to, past and future physical pain and mental
 8
     suffering, loss of enjoyment of life, disfigurement, physical impairment,
 9
     inconvenience, grief, anxiety, humiliation and serious emotional distress, in an
10   amount in excess of the jurisdictional minimum, according to proof.
11
           30.   As a legal, direct and proximate result of the conduct of d~fendants,
12   USA and DOES 1 through 10, by and through the FAA and its employee
13   GUDINO, inclusive, and each of them, as aforesaid, plaintiff was compelled to,
14   and did, employ the services of hospitals, physicians, nurses, and the like, to care
15   for and treat her, the exact amount of such losses to be stated according to proof.
16   Plaintiff will require similar future medical expenses as well, the exact amount of
17   such losses to be stated according to proof.
18         31.   As a legal, direct and proximate result of the conduct of defendants,
19   USA and DOES 1 through 10, by and through the FAA and its employee
20   GUDINO, inclusive, and each of them; as aforesaid, plaintiff suffered lost earnings
21   and loss of earning capacity, the exact amount of such losses to be stated according
22   to proof.
23         32.   As a legal, direct and proximate result of the conduct of defendants,
24   USA and DOES 1 through 10, by and through the FAA and its employee
25   GUDINO, inclusive, and each of them, as aforesaid, plaintiff suffered property
26   damage to her bicycle, the exact amount of such damage and loss to be stated
27   according to proof.
28   Ill


                                                 9
                  PLAINTIFF'S COMPLAINT FOR DAMAGES AND REQUEST FOR TRIAL BY JURY
     Case 2:19-cv-02243-CJC-PLA Document 1 Filed 03/26/19 Page 10 of 11 Page ID #:10



 1
                                 PRAYER FOR DAMAGES
 2
           WHEREFORE, plaintiff MONICA ANDREA NELSEN, prays judgment
 3
      against defendants, USA and DOES 1through10, by and through the FAA and its
 4
      employee GUDINO, inclusive, and each of them, for all the damages described
 5
      herein which specifically includes the following:
 6
           1.   For all general damages, also referred to as non-economic damages, past
 7
      and future, in excess of the jurisdictional minimum for an unlimited civil case, the
 8
      exact amount according to proof;
 9
           2.   For all special damages, also referred to as economic damages, past and
10
      future, in excess of the jurisdictional minimum for an unlimited civil case,
11
      including medical care, wage loss and loss' of earning capacity, and property
12    damage, the exact amount according to proof;
13
           3.   For all costs of suit according to proof;
14         4.   For pre-judgment interest, according to proof;
15         5.   For post-judgment interest, according to proof;
16         6.   For such other and further relief allowable under the law and as the Cou
17    may deem just and proper, according to proof.
18


19    DATED: J\,1arch 25, 2019                THE LAW FIRM OF JOSEPH H. LOW IV
20

21                                            By: _ _ _ _ _ _ _ _ __
22                                            Joseph H. Low IV
                                              Attorney for Plaintiff
23

24

25

26

27

28




                                                10
                  PLAINTIFF'S COMPLAINT FOR DAMAGES AND REQUEST FOR TRIAL BY JURY
     Case 2:19-cv-02243-CJC-PLA Document 1 Filed 03/26/19 Page 11 of 11 Page ID #:11



 1
                              DEMAND FOR TRIAL BY JURY
 2
           Plaintiff MONICA ANDREA NELSEN hereby demands trial by jury as to all
 3    causes of action.
 4


 5    DATED: March 25, 2019                   THE LAW FIRM OF JOSEPH H. LOW IV
 6

 7
                                              By:~~-+ii:.,.£..---"""1#-----'-~~~~­
 8                                            JosephH"
                                              Attome for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                 11
                   PLAINTIFF'S COMPLAINT FOR DAMAGES AND REQUEST FOR TRIAL BY JURY
